DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: filed specification page 3, number 6 states, “wherein the texturised seafood analogue product meat- or soy-based products” which appears to be missing words. Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: the wording relating to the product should be consistent. The last line of the claim states, “obtaining a seafood analogue product” instead of “obtaining a texturised seafood product”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the present claim recites “egg white is present in less than 0.9 wt.%, 0.8 wt.%, 0.7 wt.%, 0.6 wt.%, most preferably less than 0.5 wt. %”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since it is not clear if the narrower range is a limitation.  See MPEP § 2173.05(c). With respect to “preferably”, the phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.   Applicant is advised to amend the claim to clearly recite the intended amount of egg white. See MPEP § 2173.05(d)
Regarding claim 3, the claim recites, “from 2.5 to 10 wt.% of pea starch based on the total weight of the product, preferably from 0.5 to 8 wt.% or from 2.5 to 8 wt.%, more preferably from 2.5 to 5 wt.%, based on the total weight of the product”, which renders the amount of pea starch in the composition indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended amount of pea starch.
Regarding claim 4, the claim recites, “from 2.5 to 10 wt.% of potato starch based on the total weight of the product, preferably from 0.5 to 8 wt.% or from 2.5 to 8 wt.%, more preferably from 2.5 to 5 wt.%, based on the total weight of the product”, which renders the amount of potato starch in the composition indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended amount of potato starch.
Regrading claim 5, the claim recites, “the ratio pea starch/potato starch is comprised between 2/1 to 1/6, preferably between 1/1 to 1/ 4”, which renders the ratio indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended ratio of pea starch to potato starch.
Regarding claim 6, the present claim recites, “wherein the texturised seafood analogue product meat- or soy-based products” which is confusing and grammatically incorrect. It is unclear as to what the actual limitation is and unclear as to what “based” would encompass, i.e., does “based” mean a certain percentage of meat or soy in the product, does it resemble a meat or soy product, etc. Furthermore, the filed specification (page 13, lines 15-20) recites the seafood product contains substantially no meat- or soy-derived products, however, as stated on page 6, line 13, “the term “texturised seafood analogue product” refers to a product comprising fish that has been processed” and fish is a type of meat. It is unclear how the presently claimed seafood analogue product would contain substantially no meat when it requires fish. Applicant is advised to amend the claim accordingly.  
Regarding claim 7, the present claim recites the amount of fish paste as “at least 30 wt%... preferably at least 45wt% of fish paste, more preferably at least 60wt% of fish paste” which renders the amount indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended amount of fish paste.
Regarding claim 10, the present claim recites, “the base-mixture” and there is insufficient antecedent basis for this limitation. 
The claim also recites “additives such as oil, salt, and sugar” and phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11 and 12, the claim recites, “wherein said texturised seafood analogue product is cooked…” and it is unclear if claim is directed to cooking the mixture which obtains the texturized seafood analogue product or if the claim is requiring additional cooking of the obtained texturized seafood analogue product. 
Claim 11 also states the cooking time as “between 10 to 30 minutes, more preferably between 15 to 25 minutes” which renders the cooking time indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended cook time.
Claim 13-15 are “use” claims and do not set forth any steps delimiting how the use is actually practiced. While it is acknowledged that the claim states “to replace egg white in a texturised seafood analogue product…” it is unclear how one would “replace” an ingredient in formed product. It is also unclear what the bounds of “replace” are, i.e., the entire amount or just a percentage of the egg white. See MPEP § 2173.05(q).
Claim 13 recites, “the ratio of pea starch to potato starch is comprised between 2/1 to 1/6, preferably between 1/1 to 1/ 4”, which renders the ratio indefinite (see explanation above).  Furthermore, it is unclear if the claimed ratio is only in relation to the starch “replacement” composition or in relation to the entire texturized product comprising the starch “replacement”. Applicant is advised to amend the claim to clearly recite the intended ratio of pea starch to potato starch. 
Claim 14 recites the amount of fish paste as, “at least 30 wt%... preferably at least 45 wt% of fish paste, more preferably at least 60 wt% of fish paste” which renders the amount indefinite (see explanation above). Applicant is advised to amend the claim to clearly recite the intended amount of fish paste.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The presently claimed method recites, “a texturized seafood analogue product according to claim 1” and further recites, “pea and/or potato starch”. However, claim 1 requires both pea starch and potato starch. Claim 10 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota, JP2017-176041 (machine translated description used for citation).
Regarding claim 13, Ota teaches egg white is added to fish meat as an additive and “in recent years, the price of egg white has risen and, a food additive that substitutes for egg white is required.” [0002]. Ota teaches the food additive comprises pea starch and potato starch [0021-22] and is added to a fish product (fish meat paste) and states, “by adding the food additive according to this embodiment to the food, it is possible to impart hardness, elasticity, and the like to the food.” [0025]. Ota states “[b]y adding the food additive according to this embodiment, the breaking strength and the breaking distance, which are an indicator of the hardness of the fishery fish product such as boiled fish paste, can be made equal to or higher than those in the case of using egg white” [0029]. Ota further provides examples wherein the ratio of pea starch to potato starch in the additive composition is comprised between 2:1 to 1:6 [Table 5]. 
Regarding claim 14, claim 13 is applied as stated above. Ota teaches wherein the texturized seafood analogue product comprise 60wt% of fish paste [0034 and Table 2].
Regarding claim 15, claim 13 is applied as stated above. Ota teaches wherein the texturized seafood analogue product is a surimi [0034].

Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP2017-176041 (machine translated description used for citation).
Regarding claims 1-4, Ota teaches a texturised seafood analogue (a product comprising fish that has been processed, as per filed specification, page 6, line 13) product substantially free of egg white comprising pea starch [0021] and potato starch [0022]. Ota teaches replacing egg white, thus no egg white is in product [0002, 0029].
Ota does not expressly disclose the claimed amounts of pea and potato starch by weight of the product; however, Ota does teach the starch additive composition is added to in the fish product in a range from 0.1% to 2.0% by weight and states, “If the amount of food additive added in the food product is less than 0.1% by weight based on the total weight of the food, the hardness and elasticity may be insufficient, and if the amount is more than 2.0% by weight, the taste may be affected.” [0027]. Ota also teaches, “By containing pea starch, it is possible to further impart hardness and elasticity to the food” [0020]. Therefore, it would have been within the skill level of one of ordinary skill to determine an optimum amount of pea and potato starch needed to impart a sufficient level of hardness and elasticity to the fish meat product through routine experimentation.
Regarding claim 5, claim 1 is applied as stated above. Ota teaches pea and potato starch as additives which impart hardness and elasticity to the fish meat product but does not expressly disclose the claimed ratio. However, given the teaching of Ota and absent evidence of criticality, it would have been obvious for one to determine the optimum ratio of pea to potato starch needed to arrive at the fish product having the desired hardness and elasticity. It would have been within the ambit of one of ordinary skill in the art to optimize the ratio of pea starch to potato starch through routine experimentation.  
Regarding claim 6, claim 1 is applied as stated above. Ota does not require an amount of soy-based products in the fish meat product and is therefore considered to meet the present claim.
Regarding claim 7, claim 1 is applied as stated above. Ota provides examples wherein the texturized seafood product comprises 60wt% [0034 and Table 2]. 
Regarding claim 8, claim 1 is applied as stated above. Ota teaches surimi [0034].
Regarding claim 10, claim 1 is applied as stated above. Ota teaches a method comprising preparing a mixture of water, fish paste, pea and potato starch, and additive (e.g., salt) and subsequently cooking the mixture, thereby obtaining a seafood analogue product [0034].
Regarding claim 11, claim 10 is applied as stated above. Ota teaches cooking for 20 minutes [0043].
Regarding claim 13, Ota teaches egg white is added to fish meat as an additive and “in recent years, the price of egg white has risen and, a food additive that substitutes for egg white is required.” [0002]. Ota teaches the food additive comprises pea starch and potato starch [0021-22] and is added to a fish product (fish meat paste) and states, “by adding the food additive according to this embodiment to the food, it is possible to impart hardness, elasticity, and the like to the food.” [0025]. Ota states “[b]y adding the food additive according to this embodiment, the breaking strength and the breaking distance, which are an indicator of the hardness of the fishery fish product such as boiled fish paste, can be made equal to or higher than those in the case of using egg white” [0029]. While Ota provides examples wherein the ratio of pea starch to potato starch in the additive composition is comprised between 2:1 to 1:6 [Table 5], Ota does not expressly disclose the ratio of pea to potato starch in the texturized seafood analogue ([0034] also discloses potato starch as a raw material for the fish paste). However, given the teaching of Ota that the starch additive imparts hardness and elasticity to the fish product, it would have been obvious for one to determine the optimum ratio of pea to potato starch needed to arrive at the fish product having the desired hardness and elasticity. It would have been within the ambit of one of ordinary skill in the art to optimize the ratio of pea starch to potato starch through routine experimentation.  
Regarding claim 14, claim 13 is applied as stated above. Ota teaches wherein the texturized seafood analogue product comprise 60wt% of fish paste [0034 and Table 2].
Regarding claim 15, claim 13 is applied as stated above. Ota teaches wherein the texturized seafood analogue product is a surimi [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota, JP2017-176041 (machine translated description used for citation) in view of Hanson et al. US 4579,741.
Regarding claims 9 and 12, Ota is applied to claim 1 as stated above. Ota does not expressly disclose wherein the texturized seafood product is sterilized or pasteurized or cooked within a steamer. 
 	Hanson discloses a texturized seafood analogue product wherein the product is pasteurized to provide refrigerator stable cooked products (col. 8, line 40) and wherein the pieces are cooked by steam heating for 20-30 minutes to form the finished fabricated seafood products (col. 7, line 67-col. 8, line 3). 
As sterilization/ pasteurization are well-known processing steps done to extend food shelf life and steam cooking a “conventional means” (Hanson, c.7, l. 66) of cooking fish products, as taught by Hanson, one of ordinary skill in the art would have been motivated to modify the invention of Ota by steam cooking and pasteurizing the product.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. US 4579,741 in view of Hunt et al., Roles of Starch in Surimi Seafood: A Review and in further view of Surimi Sticks (applicant provided NPLs).
Regarding claims 1-4, Hanson discloses a texturized seafood analogue product, comprising “60% to 100% surimi, 0% to 20% water, 0% to 5% starch and 0% to 4% oil” (col. 3, lines 1-5). Hanson is silent regarding the use of egg whites, thus the composition is not taught to comprise egg white. Hanson teaches the starch is present “from about 0.1% to 5%, preferably 1% to 3%, and most preferably about 2.5% of the fish paste. As the fish protein is denaturized in subsequent heating steps, moisture is given off. The starch binds the water both added and that given off. Insufficient starch amounts can undesirably lead to reduced product yields. However, excessive starch levels tend to increase the level of bound water which tends to adversely affect texture strength. The starch can be any conventional edible starch.” (col. 4, line 45). 
Hanson does not expressly disclose the starch as potato and pea starch.
Hunt teaches, “Starch is an important ingredient in surimi seafood products due to its effects on textural and physical characteristics of surimi fish protein gels” (page 301) and teaches, “starches were classified into three groups as related to their special effects and functional properties when added to surimi: 1) rice and wheat starch contributed to increased elongation values in starch-surimi gels; 2) waxy maize, normal maize, native potato, and modified potato starch improved gel strength and water retention ability; 3) pea, amylomaize and Cremalys 516, an emulsified and complexed starch supplied by Roquette (Lestrem, France), reduced gel properties, increased expressible moisture and had higher gelatinization temperatures, respectively. Individual starches can be blended together to improve gel properties to utilize the unique characteristics of multiple starches. It is therefore common for a combination of starches to be used in formulating surimi seafood products.” (page 303). 
Surimi Sticks publishes ingredients of a surimi composition which explicitly discloses the presence of pea starch and potato starch. Thus, the combination of pea and potato starch is known to be used in surimi.
Therefore, given that it is known in the art: i) to use starch in texturized seafood analogue products; ii) that pea starch and potato starch have “special effects and functional properties when added to surimi”; iii) to blended individual starches together to improve gel properties to utilize the unique characteristics of multiple starches; iv) and common for a combination of starches to be used in formulating surimi seafood products, as taught by Hunt and also known to use the combination of pea and potato starch in surimi, as shown by Surimi Sticks, it would have been obvious for one of ordinary skill in the art to use pea and potato starch as the “conventional edible starch” in the invention of Hanson, for the predictable results of improved gel strength and textural properties. 
Furthermore, as Hanson teaches the total amount of starch in the surimi product is “from about 0.1% to 5%” and Hunt teaches there are special effects and functional properties associated with potato and pea starch, it would have been within the skill level of one of ordinary skill to determine an optimum amount of each starch needed to arrive at the desired effects/functional properties, within said total amount, through routine experimentation. 
Regarding claim 5, claim 1 is applied as stated above. Hanson teaches the total amount of starch in the surimi product is “from about 0.1% to 5%” but does not expressly disclose the claimed ratio. 
Hunt teaches that there are special effects and functional properties associated with potato and pea starch and teaches blending individual starches together improves gel properties to utilize the unique characteristics of multiple starches. Thus, given the effects, properties or unique characteristics one desires to impart to the product, and absent evidence of criticality, it would have been obvious for one to determine the optimum ratio of pea to potato starch to arrive at the desired effects, properties or unique characteristics. It would have been within the ambit of one of ordinary skill in the art to optimize the ratio of pea starch to potato starch through routine experimentation.  
Regarding claim 6, claim 1 is applied as stated above. Given the lack of clarity for the present claim (see above), Hanson’s teaching of optionally using 0.1% of soybean oil and optionally using 0.1% of soy protein (col. 4, lines 55-65 and col. 5, lines 35-40), is determined to meet the present claim limitation.
Regarding claim 7, claim 1 is applied as stated above. Hanson teaches the composition comprises “from about 60% to 100%” fish paste (col. 3, line 38) thus encompassing the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, claim 1 is applied as stated above. Hanson teaches wherein the texturized seafood analogue product is a surimi (col. 3, lines 38-65).
Regarding claim 9, claim 1 is applied as stated above. Hanson teaches wherein the product is pasteurized (col. 8, line 40).
Regarding claim 10, Hanson teaches a method for preparing a texturized seafood product wherein water, fish paste, starch, and additives (oils, etc.) are mixed (col. 4, lines 35-68) and subsequently cooked to from a texturized seafood product (col. 7, lines 60-68).
While Hanson teaches the use of “any conventional edible starch” (col. 4, line 45), Hanson does not expressly disclose the use of pea and/or potato starch.
 Hunt teaches, “Starch is an important ingredient in surimi seafood products due to its effects on textural and physical characteristics of surimi fish protein gels” (page 301) and teaches, “starches were classified into three groups as related to their special effects and functional properties when added to surimi: 1) rice and wheat starch contributed to increased elongation values in starch-surimi gels; 2) waxy maize, normal maize, native potato, and modified potato starch improved gel strength and water retention ability; 3) pea, amylomaize and Cremalys 516, an emulsified and complexed starch supplied by Roquette (Lestrem, France), reduced gel properties, increased expressible moisture and had higher gelatinization temperatures, respectively. Individual starches can be blended together to improve gel properties to utilize the unique characteristics of multiple starches. It is therefore common for a combination of starches to be used in formulating surimi seafood products.” (page 303). 
Surimi Sticks publishes ingredients of a surimi composition which explicitly discloses the presence of pea starch and potato starch. Thus, both pea and potato starch are known surimi ingredients.
Therefore, given that it is known in the art to use starch or a combination of individual starches in texturized seafood analogue products, as taught by Hunt, and known to specifically use pea and potato starch, as shown by Surimi Sticks, it would have been obvious to one of ordinary skill in the art to use pea and/or potato starch as the “conventional edible starch” in the invention of Hanson, for the predictable results of improved gel strength and textural properties. 
Regarding claim 11, claim 10 is applied as stated above. The present claims is understood as cooking the fish paste mixture of claim 10 for 10-30 minutes to obtain a texturized seafood product. Hanson teaches cooking for 20-30 minutes to obtain the finished seafood product (col. 8, lines 1-5) which encompasses the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, claim 10 is applied as stated above. The present claims is understood as cooking the fish paste mixture of claim 10 in a steamer to obtain a texturized seafood product. Hanson teaches wherein the fish paste mixture is cooked in a steamer (col. 7, line 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792